 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSEPH HODGE, et al.,                               Case No.: 18-cv-00601-AJB-JLB
12                                     Plaintiffs,
                                                         ORDER:
13   v.
     NATIONSTAR MORTGAGE, LLC,                           (1) ADOPTING THE REPORT AND
14
                                                         RECOMMENDATION; AND
15                                    Defendant.
                                                         (2) DISMISSING THE CASE WITH
16
                                                         PREJUDICE
17
18                                                       (Doc. No. 21)
19
20         Presently before the Court is Magistrate Judge Jill L. Burkhardt’s Report and
21   Recommendation (“R&R”), which was issued on July 16, 2018. (Doc. No. 21.) On May
22   29, 2018, attorney Matin Rajabov, counsel for plaintiffs, failed to attend a court-ordered
23   Settlement Disposition Conference. (Doc. Nos. 10 and 11.) On May 29, 2018, an Order to
24   Show Cause was issued by Magistrate Judge Burkhardt ordering Matin Rajabov: (1) by
25   June 5, 2018, to file a declaration informing the Court why he did not attend the Settlement
26   Disposition Conference and why sanctions should not be imposed for his failure to appear;
27   and (2) to attend a show cause hearing on June 14, 2018. (Doc. No. 13.) Matin Rajabov
28   failed to appear on June 14, 2018. On June 19, 2018, Magistrate Judge Burkhardt issued

                                                     1

                                                                                18-cv-00601-AJB-JLB
 1   an Order concluding that Matin Rajabov should be sanctioned for his failure to appear at
 2   the court-ordered Settlement Disposition Conference and that the imposition of a $250.00
 3   monetary sanction is both reasonable and just. (Doc. No. 18.) Further, the June 19, 2018
 4   Order also directed Matin Rajabov to file a declaration informing the Court why an
 5   additional monetary sanction in the amount of $500.00 should not be imposed for his
 6   failure to comply with court orders. (Doc. No. 18.) A show cause hearing was again held
 7   on July 12, 2018 before Magistrate Judge Burkhardt and Matin Rajabov failed to appear.
 8   (Doc. No. 20.)
 9         The R&R recommends that this case be dismissed for Plaintiffs’ and Plaintiffs’
10   counsel’s failure to comply with Court orders and meaningfully participate in this case
11   since the filing of the April 2018 Notice of Settlement. (Doc. No. 21 at 5.) The parties were
12   instructed to file written objections to the R&R by July 30, 2018, and a reply to the
13   objections no later than August 6, 2018. (Id.)
14         Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1) set forth a district
15   judge’s duties in connection with a magistrate judge’s R&R. The district judge must “make
16   a de novo determination of those portions of the report . . . to which objection is made[,]”
17   and “may accept, reject, or modify, in whole or in part, the findings or recommendations
18   made by the magistrate judge.” 28 U.S.C. § 636(b)(1); United States v. Remsing, 874 F.2d
19   614, 617 (9th Cir. 1989). However, in the absence of objection(s), the Court “need only
20   satisfy itself that there is no clear error on the face of the record in order to accept the
21   recommendation.” Fed. R. Civ. P. 72(b) advisory committee note to the 1983 amendment;
22   United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                   2

                                                                                18-cv-00601-AJB-JLB
 1         Neither party has filed objections to Magistrate Judge Burkhardt’s R&R. Having
 2   reviewed the R&R, the Court finds it thorough, well-reasoned, and contains no clear error.
 3   Accordingly, the Court hereby: (1) ADOPTS Magistrate Judge Burkhardt’s R&R in its
 4   entirety; and (2) DISMISSES the case WITH PREJUDICE. The Clerk of Court is
 5   directed to CLOSE this case.
 6
 7   IT IS SO ORDERED.
 8
 9   Dated: December 3, 2018
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3

                                                                              18-cv-00601-AJB-JLB
